

 
 
EXHIBIT 10.1
WAIVER


Reference is made to the Securities Purchase Agreement (the “Agreement”) dated
April 27, 2006, by and among a21, Inc. (“a21”), its wholly owned subsidiary
SuperStock, Inc. (together with a21 and ArtSelect, Inc., the “Companies”), the
purchasers set forth on Exhibit A to the Agreement (the “Purchasers”) and
Queequeg Partners, L.P. as agent for itself and the Purchasers.  Pursuant to the
terms of the Secured Convertible Term Notes (the “Notes”) issued pursuant to the
Agreement, a quarterly interest payment on the Notes is due on January 1, 2008,
and April 1, 2008 (collectively, the “Interest Payment Dates”).  Capitalized
used herein, but not otherwise defined shall have the meanings ascribed to them
in the Notes.


In order to assist a21 with implementing its business plan and to improve a21’s
liquidity, the undersigned Purchasers, on behalf of themselves and all of the
other Purchasers, have agreed to waive receipt of any interest payment due to
the Purchasers on the Interest Payment Dates.  As consideration for the
foregoing waiver, the Companies shall issue to each Purchaser a Secured
Convertible Term Note on or about and dated as of April 1, 2008, evidencing the
unpaid interest otherwise due and payable to such Purchaser on the Interest
Payment Dates in substantially the form and upon substantially the same terms
and conditions as the Notes (each an “Interest Note”).  As further consideration
for such waiver, the right of payment under each Interest Note shall be senior
to the right of payment under the Notes.


Purchasers representing a majority of the Notes outstanding are required to
waive any Event of Default under the Agreement.  The undersigned Purchasers
hereby waive any Event of Default which has occurred or may occur under the
Notes in connection with or otherwise related to the January 1, 2008, and/or the
April 1, 2008, interest payments.
 
This Waiver may be executed in any number of counterparts, each of which when so
executed and delivered shall be considered to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery by
telecopier of an executed counterpart of a signature page to this Waiver shall
be effective as delivery of an original executed counterpart of this Waiver.


Dated as of January 31, 2008


 
PURCHASER(S):
 
 
By:
 
Name:
<Noteholder>
Title:
<Title>



[Additional Signatures Follow]

 
 

--------------------------------------------------------------------------------

1
 



 
COMPANIES:
 
a21, INC.
 
 
By:
 
Name:
Thomas Costanza
Title:
Chief Financial Officer

 
SUPERSTOCK, INC.
 
 
By:
 
Name:
Thomas Costanza
Title:
Chief Financial Officer

 
ARTSELECT, INC.
 
 
By:
 
Name:
Thomas Costanza
Title:
Chief Financial Officer

 




 

--------------------------------------------------------------------------------

2
